                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                          3:19-CR-00099-RJC-DCK
USA                                          )
                                             )
   v.                                        )             ORDER
                                             )
ERIC DEWAYNE LEAK                            )
                                             )

        THIS MATTER is before the Court on the defendant’s motion to be returned

to the custody of the Federal Bureau of Prisons, on which the government takes no

position. (Doc. No. 25).

        The defendant reported to FCI Petersburg Minimum on January 17, 2019, to

begin serving an eighteen-month sentence in Middle District of North Carolina

Case Number 1:18-cr-76. (Id. ¶ 1). He made an initial appearance in this District on

April 11, 2019, on an Information, (Doc. No. 1), charging him with conspiracy to

commit promotional money laundering. The defendant has been detained in the

Mecklenburg County Detention Center during the pendency of this action under

more difficult conditions than he expected to experience in the designated federal

institution. (Doc. No. 23: Response at 3).

        After considering supplemental briefing by the parties, the Court found on

November 14, 2019, that there was no factual basis for the defendant’s guilty plea

to a charge involving promotional money laundering. Therefore, the plea was not

accepted. Since that time, the record does not reflect any further developments in

this case.
       IT IS, THEREFORE, ORDERED that the defendant be transferred to the

custody of the Federal Bureau of Prisons pending further order of the Court.

       The Clerk is directed to certify copies of this order to counsel for the

defendant, the United States Attorney, the United States Probation Office, and the

United States Marshals Service.

 Signed: November 27, 2019




                                            2
